Citation Nr: 0429313	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-27 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric 
disorder including sleep manifestations, secondary to hearing 
loss and tinnitus.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for 
bilateral hearing loss, tinnitus, sleep disorder, and a 
nervous condition.  

This case was previously before the Board in March 2004 when 
it was remanded for a requested hearing at the RO in 
Louisville, Kentucky.  In July 2004, a hearing was held 
before the undersigned Veterans Law Judge making this 
decision who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of that hearing is of record.  At that hearing, 
the veteran explained that he was seeking service connection 
for psychiatric problems which included problems sleeping, as 
a result of his hearing problems.  These issues were 
rephrased as a single issue, entitlement to service 
connection for a psychiatric disorder including sleep 
manifestations, secondary to hearing loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA treatment records show current treatment for hearing loss 
and tinnitus, as well as participation in a VA research 
project, "Functioning, Disability, and Quality of Life in 
the Adult Hearing Impaired."  A February 2002 VA treatment 
note relates the veteran's feeling that the onset of the 
hearing problems was related to working around loud equipment 
during his military service.  

In the July 2004 personal hearing, the veteran testified that 
he was a machine operator in the service, working in a 
machine room with metal and tin walls and a concrete floor.  
He stated that 30 to 40 machines were going all the time and 
there was no ear protection offered.  His representative also 
explained that the veteran had a loss of hearing as noted on 
the separation audiological examination, and this was proof 
that the veteran had acoustic trauma in service which led to 
his current hearing problems.  The veteran testified that he 
had been told by VA personnel at the VA Medical Center that 
his hearing loss was related to service.  He had tried to 
obtain a statement to this effect, but had been told that 
such an opinion would have to be obtained through a 
compensation examination.  A VA examination should therefore 
be scheduled for the veteran, and a medical opinion obtained 
regarding the question of whether the veteran's hearing loss 
and tinnitus were incurred in service.

The veteran also testified that he had been treated for a 
psychiatric disorder, to include sleep problems, and that 
this was related to his hearing problems.  He described 
treatment at Four Rivers Mental Health Clinic, and a recent 
hospitalization at Western State Hospital.  These records may 
be relevant to the veteran's claim for service connection for 
a psychiatric disorder to include sleep problems secondary to 
his hearing loss and tinnitus, and should be obtained.  
Additionally, if the veteran is determined to be service 
connection for his hearing loss and tinnitus, a VA 
examination may be necessary to determine if the veteran's 
psychiatric disorder is secondary to his service-connected 
disabilities.

During the hearing, the veteran indicated that he was in 
receipt of disability payments from the Social Security 
Administration (SSA) because of his psychiatric condition.  
These records, which may be relevant to the veteran's claims, 
have not been obtained.  SSA should be contacted to verify 
his receipt of disability benefits, and if so, the 
determination and any records relied on in making that 
determination should be associated with the claims file.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  Obtain all records of the veteran's 
treatment from the VAMC in Nashville from 
September 2003 to the present.

2.  With the veteran's cooperation, and 
after obtaining the necessary releases, 
obtain any records of private treatment 
for the veteran's psychiatric condition 
from the Four Rivers Mental Health Clinic 
and the Western State Hospital.  

3.  The RO should obtain a copy of the 
award of disability from the Social 
Security Administration, as well as any 
medical records relied on in making that 
determination.

4.  Schedule the veteran for a VA 
examination to determine if there is any 
link between his current bilateral 
hearing loss, and/or tinnitus, and active 
service.  The examiner should review the 
claims file and all records of treatment 
and give an opinion on whether it is at 
least as likely as not that the veteran's 
bilateral hearing loss or tinnitus was 
incurred in service.  The examiner should 
provide complete rationale for all 
conclusions reached.  Forward the claims 
file for review by the examiner prior to 
the examination.

5.  After conducting any additional 
development deemed necessary, which may 
include scheduling the veteran for a VA 
psychiatric examination to determine if 
there is any link between his psychiatric 
condition and his hearing problems 
(depending on the results of the VA 
hearing disorders examination), 
readjudicate the issues on appeal.  If 
this results in less than a full grant of 
the benefits sought on appeal, the RO 
should prepare another Supplemental 
Statement of the Case.  Thereafter, this 
case should be forwarded to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




